UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                )
HUNTINGTON INGALLS                              )
INCORPORATED,                                   )
                                                )
                Petitioner,                     )
                                                )
                v.                              )       No. 1:18-cv-0469 (KBJ)
                                                )
MINISTRY OF DEFENSE OF THE                      )
BOLIVARIAN REPUBLIC OF                          )
VENEZUELA,                                      )
                                                )
                Respondent.                     )
                                                )


                                  MEMORANDUM OPINION

        Petitioner Huntington Ingalls Incorporated has filed a petition asking this Court

to recognize and enforce an arbitration award that an arbitral tribunal issued on

February 19, 2018, in Huntington Ingalls’s favor. (See Pet., ECF No. 1, ¶¶ 22–23; see

also Pet’r’s Opp’n to Resp.’s Mot. to Dismiss (“Pet’r’s Opp’n”), ECF No. 22, at 8

(explaining that Huntington Ingalls seeks “recognition and enforcement of” an

arbitration award).) 1 But the undisputed genesis of the arbitration award at issue is a

lawsuit that a predecessor in interest to Huntington Ingalls instituted in the United

States District Court for the Southern District of Mississippi in 2002. (See Pet. ¶ 10 &

n.3.) And in 2010, when the Southern District of Mississippi compelled the arbitration

proceedings that eventually gave rise to the instant enforcement action, that court

specifically confirmed its intention to “retain jurisdiction in order to bring this matter to


1
 Page-number citations to the documents that the parties have filed refer to the page numbers that the
Court’s electronic filing system automatically assigns.
conclusion after arbitration.” Northrop Grumman Ship Sys., Inc. v. Ministry of Def. of

Republic of Venez., No. 1:02cv785, 2010 WL 5058645, at *5 (S.D. Miss. Dec. 4, 2010);

(see also Pet. ¶¶ 16–20).

       Given this case history, the undersigned issued an Order to Show Cause why

Huntington Ingalls’s petition for enforcement should not be transferred to the Southern

District of Mississippi or dismissed. (Order to Show Cause Why This Matter Should

Not Be Transferred or Dismissed (“Order to Show Cause”), ECF No. 25.) In its

response to that Order—which is before this Court at present—Huntington Ingalls

vigorously maintains that the United States District Court for the District of Columbia

should inject itself into a long-running legal dispute that is still pending in the Southern

District of Mississippi, by granting Huntington Ingalls’s enforcement petition and

turning the arbitration award (which, again, resulted from arbitration proceedings that

the Mississippi district judge initiated) into a judgment of this Court. (See Pet’r’s Resp.

to Order to Show Cause (“Pet’r’s Resp.”), ECF No. 27, at 5.)

       As explained fully below, Huntington Ingalls provides no good cause for this

Court to be the tribunal that recognizes and enforces the arbitration award at issue, and

the undersigned cannot fathom any reason for exercising this Court’s enforcement

authority at the final stage of a matter that is plainly pending for resolution elsewhere.

Therefore, Huntington Ingalls’s (misplaced) enforcement petition will be DENIED

without prejudice, and the instant case will be DISMISSED. A separate order

consistent with this Memorandum Opinion will follow.




                                             2
I.     BACKGROUND

       A.     The Origins Of The Instant Dispute

       The original lawsuit from which the instant enforcement matter derives was filed

17 years ago. According to Huntington Ingalls’s petition, on December 17, 1997,

Ingalls Shipbuilding, Incorporated, entered into a contract with Respondent Ministry of

Defense of the Bolivarian Republic of Venezuela (“the Ministry”), the object of which

was “to refurbish two LUPO-class missile-armed frigates in the Venezuelan Navy[.]”

(Pet. ¶ 5.) The contract was worth $315 million, with an allowance for additional

compensation for “absolutely necessary” work. (Id. ¶¶ 5, 6.) The contract also

contained an arbitration clause, which explained that “[s]hould the parties fail to

resolve [a dispute] within thirty (30) days of the emergence of the dispute, then at the

request of either party the matter shall be submitted for arbitration[.]” (Id. ¶ 8.) The

arbitration clause further provided that “any arbitration . . . shall take place in Caracas,

Venezuela.” (Id. (alteration omitted).)

       A dispute subsequently arose, and on April 5, 2002, Northrup Grumman Ship

Systems, Inc. (“Northrup”)—Ingalls Shipbuilding’s successor in interest and

Huntington Ingalls’s predecessor in interest—requested arbitration pursuant to the

contract. (See id. ¶ 9.) Then, in October of 2002, Northrup filed a lawsuit in the United

States District Court for the Southern District of Mississippi seeking an order to compel

arbitration. (See id. ¶ 10); see also Northrop Grumman Ship Sys., Inc. v. Ministry of

Def. of Republic of Venez., No. 1:02cv785 (S.D. Miss. Oct. 24, 2002).

       The following year, on April 16, 2003, the Mississippi federal court entered an

order compelling arbitration and finding that, “although . . . the Contract provides for

arbitration in Venezuela, the Court finds that the forum-selection clause should not be

                                              3
enforced because the violently unstable political situation in Venezuela has rendered

that country an unsuitable forum at this time.” Northrop Grumman Ship Sys., Inc. v.

Ministry of Def. of Republic of Venez., No. 1:02cv785, 2003 WL 27383249, at *1 (S.D.

Miss. Apr. 16, 2003). That court proceeded to order that “[t]he arbitration shall take

place in Pascagoula, Mississippi, or such other place inside the United States chosen by

The Ministry[,]” and “[i]f The Ministry prefers a location outside the United States, The

Ministry may move this Court for good cause shown to consider such a request.” Id. at

*2. Notably, in this order compelling arbitration, the Mississippi federal court plainly

stated that the court “will retain jurisdiction . . . to resolve disputes relating to this

Order and to enforce any arbitral award[,]” id. at *1; furthermore, that court specifically

noted that it would “retain jurisdiction to enforce this Order . . . and to enforce the

decision and award rendered by the arbitrators[,]” id. at *2.

       According to Huntington Ingalls’s petition, the arbitration was set to take place

in Mexico City (see Pet. ¶ 10), but the Ministry filed a motion to vacate the Mississippi

federal court’s arbitration order, after which that court stayed the arbitration pending its

consideration of the Ministry’s motion (see id. ¶ 11). In September of 2005, a lawyer

for the Ministry allegedly transmitted a settlement offer to Northrup, which was

accepted. (See id. ¶ 12.) However, the Ministry later contested the settlement (see id.),

and the Mississippi district judge upheld the settlement (see id.); see also Northrop

Grumman Ship Sys., Inc. v. Ministry of Def. of Republic of Venez., No. 1:02cv785, 2007
WL 2783343, at *6 (S.D. Miss. Sept. 24, 2007). The Ministry appealed the district

court’s decision to the U.S. Court of Appeals for the Fifth Circuit (see Pet. ¶ 12);

meanwhile, because the arbitration proceedings had been stayed for so long, in



                                               4
November of 2008, the arbitral tribunal responsible for the Mexico City arbitration

terminated the arbitration. (See id. ¶ 13.)

          In July of 2009, the Fifth Circuit vacated the district court’s judgment enforcing

the settlement, and also ruled that the termination of the arbitration mooted the district

court’s original order compelling arbitration. (See id. ¶ 14); see also Northrop

Grumman Ship Sys., Inc. v. Ministry of Def. of the Republic of Venez., 575 F.3d 491,

502 (5th Cir. 2009). The court of appeals then remanded the case to the district court to

determine whether to compel arbitration once more. See Northrop Grumman, 575 F3d

at 503.

          On remand, each party moved to compel arbitration in its desired forum: the

Ministry sought to enforce the contract’s arbitration clause and arbitrate in Venezuela,

while Northrup sought to compel arbitration in Mississippi. (See Pet. ¶ 15.) On

December 4, 2010, the Mississippi federal court issued an order compelling arbitration,

but finding that “enforcing the forum selection clause would be unreasonable, and that

an alternative forum for the arbitration should be found by the parties.” Northrop

Grumman, 2010 WL 5058645, at *4. The court ordered that if the parties failed to

agree on a location for the arbitration, “the Court will select the location and so notify

the parties.” Id. at *5. Notably, and significantly for present purposes, when the

Mississippi federal court issued its order compelling arbitration once again, it also

reaffirmed that it would “retain jurisdiction in order to bring this matter to conclusion

after arbitration.” Id. The Ministry appealed the district court’s order compelling

arbitration, but the Fifth Circuit dismissed the appeal for lack of jurisdiction. (See Pet.

¶ 16); see also Northrop Grumman Ship Sys., Inc. v. Ministry of Def. of the Republic of



                                               5
Venez., No. 11-60001 (5th Cir. Mar. 23, 2011) (per curiam).

       In March of 2011, the parties notified the Mississippi federal court that they had

selected Washington, D.C., as the location for the arbitration. (See Pet. ¶ 17.) But

when the arbitral tribunal convened in Washington, D.C., the Ministry raised numerous

objections, including asserting that, per the arbitration agreement, the arbitration

proceedings had to take place in Venezuela. (See id. ¶ 18.) The tribunal rejected the

Ministry’s arguments, but determined “that it had the authority to choose where the

proceedings outside of Venezuela would be conducted.” (Id. ¶ 20.) The tribunal then

selected Rio de Janeiro, Brazil, as the location for the arbitration. (See id.)

       Thus, the long-awaited and twice-compelled arbitration proceedings took place

in Brazil, between January 12 and January 18 of 2015. (See id. ¶ 22.) On February 19,

2018, the tribunal issued an award of $128,862,457.27 in favor of Huntington Ingalls.

(See id. ¶¶ 22, 23(vi).)

       B.     Procedural History

       On February 27, 2018, Huntington Ingalls filed a petition in this Court, seeking

to have the United States District Court for the District of Columbia recognize and

enforce the arbitration award. (See Pet.) The Ministry filed a motion to dismiss the

petition on July 13, 2018 (see Def.’s Mot. to Dismiss the Pet., ECF No. 21), and this

Court held a hearing on the motion on February 13, 2019 (see Min. Entry of Feb. 13,

2019). At that hearing, this Court asked the parties about the propriety of two federal

district courts exercising jurisdiction over the same arbitration proceedings at the same

time. (See, e.g., Hr’g Tr., ECF No. 26, at 3:13–24.) Along these same lines, on

February 15, 2019, the Court issued an Order to Show Cause, requiring Huntington

Ingalls to explain:
                                             6
       (1) why the petition that [Huntington Ingalls] has filed in this Court
       does not pertain to the arbitration award over which the Southern
       District of Mississippi has already asserted jurisdiction, or, if the
       Southern District of Mississippi has in fact retained jurisdiction to
       recognize and enforce the arbitration award that is the subject of the
       instant petition, (2) why the instant petition should not be transferred
       to the Southern District of Mississippi or dismissed.

(Order to Show Cause at 4 (citing 28 U.S.C. § 1404(a); Continental Grain Co. v. The

FBL-585, 364 U.S. 19, 26 (1960)).) Huntington Ingalls responded to the Court’s Order

on February 28, 2019 (see ECF No. 27), and the Ministry responded to Huntington

Ingalls’s filing on March 14, 2019 (see ECF No. 28).

       In its response to the Court’s Order to Show Cause, Huntington Ingalls first

asserts that “the 2010 Mississippi order cited in the Order to Show Cause relates only to

collection on the resulting judgment (sometimes referred to as ‘execution’) after this

Court confirms the Award.” (Pet’r’s Resp. at 5 (emphasis in original).) Huntington

Ingalls argues that “[t]here is accordingly no overlap between the Mississippi Court’s

jurisdiction and that which [Huntington Ingalls] asks this Court to exercise.” (Id.) And

in this regard, Huntington Ingalls insists that the Mississippi federal court’s 2010 order,

which is “the only Mississippi Court order still in effect[,]” concerns “the restraint of

certain Venezuelan funds that were held by a third party (the Bank of New York []) to

facilitate collection of amounts owed under the award in the event it were to be reduced

to a judgment elsewhere[].” (Id. at 9.) Additionally, Huntington Ingalls asserts that

“the case was closed” in 2014, and that the Bank of New York was later dismissed as a

party. (Id.) Thus, according to Huntington Ingalls, “the last vestige of the case in

Mississippi pertains to a technical dispute for unpaid legal fees between Venezuela and

its former counsel[.]” (Id.) Finally, Huntington Ingalls argues that the Mississippi



                                             7
federal court has implicitly acquiesced to this Court’s exercise of jurisdiction over the

petition, because the parties have notified the Mississippi federal court of the

proceedings before this Court, and the Mississippi federal court has not objected. (See

id. at 12.)

       The Ministry responds that Huntington Ingalls has misstated the facts, and that

this Court should either deny recognition of the arbitration award or dismiss the case

for lack of jurisdiction. (See Def.’s Resp. to Pet’r’s Resp. (“Def.’s Resp.”), ECF No.

28, at 4.) It asserts that Huntington Ingalls reads language into the Mississippi federal

court’s 2010 order, and that had that court intended to limit its jurisdiction only to

“ensure that the funds in [Bank of New York’s] possession would be used in a manner

consistent with a future award[,]” it could have done so. (Id. at 9 (quoting Pet’r’s Resp.

at 11).) The Ministry further argues that the Mississippi federal court’s administrative

closure of the case before it “has no legal effect” because there has been no final

judgment or dismissal of the case, and the language of the order closing the case

actually supports the conclusion that the court retained jurisdiction to enforce the

arbitration award. (Id. at 10; see also id. (noting that the court instructed the parties

that they may re-open proceedings “to file and enforce the arbiter’s order, or for other

reasons” (quoting Order Closing Case, Northrop Grumman, 1:02cv785 (ECF No.

264))).) Finally, the Ministry points out that Huntington Ingalls cites no legal support

for its contention that the Mississippi federal court has acquiesced to this Court’s

jurisdiction by remaining silent in the face of status reports notifying that court of the

proceedings here. (See id.)




                                              8
II.    LEGAL STANDARDS

       A.      Recognition And Enforcement Of International Arbitral Awards

       “[T]he United States has ratified and codified two Conventions that allow courts

in one country to enforce arbitral awards rendered in other signatory countries[,]”

TermoRio S.A. E.S.P. v. Electranta S.P., 487 F.3d 928, 933 (D.C. Cir. 2007) (internal

quotation marks and citation omitted): the first is the Convention on the Recognition

and Enforcement of Arbitral Awards (the “New York Convention”), and the second is

the Inter-American Convention on International Commercial Arbitration (the “Panama

Convention”). 2 These two conventions are substantively similar, see DRC, Inc. v.

Republic of Hond., 999 F. Supp. 2d 1, 4 (D.D.C. 2012), but the Panama Convention

applies to the circumstances of the instant case. See 9 U.S.C. § 305 (establishing the

applicability of the Panama Convention where “a majority of the parties to the

arbitration agreement are citizens of a State or States that have ratified or acceded to

the [Panama] Convention and are member States of the Organization of American

States”).

       Under the Panama Convention, “any party to the arbitration may apply to any

court having jurisdiction . . . for an order confirming the award as against any other

party to the arbitration[,]” and “[t]he court shall confirm the award unless it finds one

of the grounds for refusal or deferral of recognition or enforcement of the award

specified in the said Convention.” 9 U.S.C. § 207; see also 9 U.S.C. § 302 (applying

section 207 in the Panama Convention context). The Restatement of the U.S. Law of

International Commercial Arbitration defines “[c]onfirmation” as “a determination that


2
  The Panama Convention is codified within the Federal Arbitration Act at 9 U.S.C. §§ 301–307, and
the New York Convention is codified at 9 U.S.C. §§ 201–208.

                                                 9
reduces to judgment a Convention award made in the United States.” Restatement

(Third) of the U.S. Law of Int’l Comm. Arb. § 1-1(g) (Tent. Draft No. 2, Apr. 16,

2012). “Enforcement” is similarly defined as “the reduction to a judgment of an

international arbitral award, other than a Convention award made in the United States.”

Id. § 1-1(l). Thus, the terms “confirm” and “enforce” mean essentially the same thing

in the arbitration-award context, and differ only with respect to whether the arbitral

award that the party seeks to have reduced to a judgment of the court was made inside

the United States or abroad. The term “[r]ecognition” is defined as “a determination by

a court or other tribunal that an international arbitral award is presumptively entitled to

preclusive effect with respect to one or more matters determined therein.” Id. § 1-1(z).

       Notably, neither enforcement nor recognition of an international arbitral award

equates to the execution of a court’s judgment concerning an award that has been so

recognized and enforced. “Execution” is “the granting of relief provided in a judgment

through measures ordered by or under the auspices of a court.” Id. § 1-1(m); see also

Execute, Black’s Law Dictionary 689 (10th ed. 2014) (“To enforce and collect on (a

money judgment)”). Notably, while “[e]xecution normally issues from the court

rendering the judgment[,]” the service of “a writ of execution and similar process” is

limited to “the state in which the district court is held”; therefore, “there is a statutory

procedure by which a money judgment of one federal court can be registered with a

federal court in a different state or district, and then enforced as if it were a judgment of

the second court.” 12 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 3013 (3d ed. 1998); see also Fed. R. Civ. P. 4.1(a) (instructing that

“[p]rocess . . . may be served anywhere within the territorial limits of the state where



                                             10
the district court is located”); 28 U.S.C. § 1963 (“A judgment in an action for the

recovery of money or property entered in any . . . district court . . . may be registered by

filing a certified copy of the judgment in any other district . . . . A judgment so

registered shall have the same effect as a judgment of the district court of the district

where registered and may be enforced in like manner.”). Accordingly, if any federal

district court recognizes and enforces an international arbitral award—i.e., determines

its preclusive effect and reduces the award to a judgment of the court—and if that court

then issues a writ of execution (or otherwise directs the recovery of assets) with respect

to its judgment, see Fed. R. Civ. P. 69(a)(1), the prevailing party is free to seek

recovery of assets from the losing party from any district within the United States in

which the losing party has assets.

       B.     A Court’s Discretion To Refrain From Exercising Duplicative
              Jurisdiction

       “[T]hough no precise rule has evolved,” no less an authority than the Supreme

Court of the United States has long held that “[a]s between federal district

courts . . . the general principle is to avoid duplicative litigation.” Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976) (citations omitted).

Thus, if a judgment has already been rendered in another court concerning a particular

matter, successive litigation on the same claims or issues is precluded, and the second-

in-time court must dismiss the precluded case or claims. See New Hampshire v. Maine,

532 U.S. 742, 748–49 (2001). However, the Supreme Court has made clear that when a

similar case or claims are merely pending in another federal court, the second-in-time

tribunal “generally has discretion to decide whether to dismiss [its] suit[.]” Elgin v.

Dep’t of Treasury, 567 U.S. 1, 14 (2012).


                                             11
       Courts in this circuit and elsewhere routinely exercise their discretion to dismiss,

or transfer, cases in order to avoid duplicative litigation under circumstances in which

more than one court has jurisdiction over the same matter. See, e.g., Stone & Webster,

Inc. v. Ga. Power Co., 965 F. Supp. 2d 56, 61, 63, 66–67 (D.D.C. 2013) (dismissing

case where “mirror-image” lawsuit had been filed in Georgia federal court and where

“other than the fact that the parties submitted to the non-exclusive jurisdiction of this

Court, the District of Columbia has no material ties to the present dispute”); Silvious v.

Ungar’s Food Prods. Inc., No. 10-0639, 2010 WL 3324747, at *1–2 (D.D.C. Aug. 24,

2010) (dismissing case without prejudice where substantially similar claims were

proceeding in a class action lawsuit in another federal district court); Rogers v. Pitt, 535
F. Supp. 2d 29, 32–33 (D.D.C. 2008) (dismissing case where duplicative case in

Northern District of Texas was pending entry of final judgment).


III.   ANALYSIS

       Huntington Ingalls has petitioned the instant Court to “recognize and enforce”

(i.e., reduce to a judgment) an international arbitration award that indisputably arises

from litigation proceedings that were initiated in the Southern District of Mississippi

nearly two decades ago. (See Pet. at 1; see also id. ¶¶ 10, 16.) For the reasons

explained below, this Court concludes that the Mississippi federal court has expressly

retained jurisdiction over this long-lived legal dispute; moreover, Huntington Ingalls

has provided no reason for the instant tribunal to invoke its own jurisdiction to bring

the arbitration proceedings to conclusion when another competent federal court has

already claimed that authority. Consequently, this Court will exercise its discretion not

to assert jurisdiction over a petition that plainly should have been filed in the court that


                                             12
compelled the arbitration proceedings at issue and specifically retained jurisdiction over

this matter.

       A.      The United States District Court For The Southern District Of
               Mississippi Retained Jurisdiction Over This Matter

       Huntington Ingalls vigorously maintains that, in its 2010 order, the Mississippi

federal court merely retained jurisdiction over the execution of any arbitration award

that resulted from the proceedings it was initiating, as distinguished from the

confirmation (i.e., enforcement) of any such award. Indeed, to hear Huntington Ingalls

tell it, after eight years of litigation, a trip to the Fifth Circuit, and two separate orders

to compel arbitration, the Mississippi federal court was content to stand by after the

much-anticipated arbitration award finally issued and permit enforcement of that award

to occur in another federal district court. (See Pet’r’s Resp. at 11 (arguing that “the

Mississippi Court did not assert jurisdiction to reduce the Award, now to be rendered at

an arbitral seat outside the district, into a U.S. court judgment”).) To support this

contention, Huntington Ingalls breezily suggests that the express statements in the

Mississippi federal court’s order relating to jurisdiction (which say no such thing) “may

appear ambiguous at first.” (Id.) But this Court discerns no ambiguity: given what the

order plainly says, and in light of the procedural history( which provides the context in

which the order was issued), there is nothing unclear about the Mississippi federal

court’s intention to retain jurisdiction over the results of the arbitration proceedings that

it was initiating.

       To begin with, in its order, the Mississippi federal court unequivocally states

that, although it was compelling arbitration proceedings that would take place

elsewhere, it was “retain[ing] jurisdiction in order to bring this matter to conclusion


                                              13
after arbitration.” Northrop Grumman, 2010 WL 5058645, at *5. To be sure, that court

also stated that it “will retain jurisdiction over this matter as the [Bank of New York] is

an interested party which will not participate in the arbitration proceeding[,]” as

Huntington Ingalls points out. Id.; (see also Pet’r’s Resp. at 11). But any ambiguity

regarding the scope of the court’s intentions is of Huntington Ingalls’s own making,

because the order does not state that the court’s retention of jurisdiction pertained only

to “a collection of a U.S. judgment against assets[,]” as Huntington Ingalls insists, or

that the only purpose of the court’s retention of jurisdiction was “to ensure that the

funds in [Bank of New York’s] possession would be used in a manner consistent with a

future award, after that award became a judgment[,]” as Huntington Ingalls maintains.

(Pet’r’s Resp. at 11.) To the contrary, the Mississippi federal court plainly expressed

its intention to retain jurisdiction over all of the steps that remained, as necessary “to

bring this matter to conclusion after arbitration.” Northrop Grumman, 2010 WL
5058645, at *5.

       It is also important to recognize that, truth be told, Huntington Ingalls’s

parsimonious reading of the jurisdictional statements in the Mississippi federal court’s

order makes little sense. During eight years of litigation, that court had issued two

detailed orders compelling arbitration after resolving tricky legal issues regarding the

location and scope of the international arbitration proceedings, so why would that court

then proceed to retain jurisdiction only for the purpose of executing the final arbitration

award but not for the purpose of enforcing it? Huntington Ingalls’s suggestion that this

is precisely what the Mississippi federal court intended is especially odd when one

considers that, ordinarily, the same court that reduces an arbitration award to judgment



                                             14
is the tribunal that issues the writ of execution with respect to that award. (See Sec.

II.A, supra.) And because the execution of an arbitration award ordinarily involves

little more in terms of the exertion of court power than receipt of a certified copy of the

judgment, see Wright & Miller, Federal Practice and Procedure § 3013; 28 U.S.C.

§ 1963, Huntington Ingalls’s view that the Mississippi federal court intended to reserve

for itself the power to do only that becomes even less likely. In other words, this Court

easily concludes that Huntington Ingalls’s contention that the Mississippi federal court

took great care to preserve for itself only the pro forma power to “execute” the

judgment of another court pertaining to the arbitration award, while relinquishing the

preceding and arguably more significant power to “enforce” the arbitration award (see

Pet’r’s Resp. at 11), is both speculative and spurious, as it finds no support in either the

language of that court’s order or the logical underpinnings of the applicable law. 3

        The context in which the Southern District of Mississippi issued the 2010 order

further supports the conclusion that that court retained unrestricted jurisdiction,



3
  Huntington Ingalls repeatedly suggests that this Court is confused about the relief that Huntington
Ingalls is seeking. (See, e.g., Hr’g Tr. at 14:14–19, 22:12–23:13; Pet’r’s Resp. at 7 (“Huntington Ingalls
regrets that in seeking to avoid one ambiguity (the appearance of the word ‘confirmation’ in both
Chapters one and two of the [Federal Arbitration Act]), it may have inadvertently created uncertainty as
to the nature of the relief it seeks from this Court.”); id. at 8 (“The difference in wording is potentially
confusing, but the relief to which a petitioner is entitled pursuant to Sections 302 and 207 of the
[Federal Arbitration Act] is the same: the reduction of an award to a judgment.” (emphasis in
original)); id. (“Finally, and for the avoidance of doubt, Huntington Ingalls is not currently seeking
‘execution’ in the sense used in the Order to Show Cause[.]”); see also id. at 5 (“[a]lthough the law in
this regard is well-established, the word usage can be messy and confusing”).) Huntington Ingalls’s
purported concern about the Court’s comprehension is not well founded, for it is crystal clear that
Huntington Ingalls wants this Court to reduce the arbitration award into a judgment of the U.S. District
Court of the District of Columbia (i.e., to “enforce” the award) and in so asking, Huntington Ingalls
implicitly invites this Court to ignore the Mississippi federal court’s retention of jurisdiction to bring
the matter to conclusion after the arbitration it ordered. For the reasons discussed in this Memorandum
Opinion, this Court finds Huntington Ingalls’s insistence that a proper understanding of all of the
relevant terms and issues leads inexorably to the conclusion that the Mississippi federal court merely
retained jurisdiction to “execute” the judgment of some other federal district court utterly implausible.
In other words, given the actual facts and applicable law, this Court not only understands but also
squarely rejects this reading of the Mississippi federal court’s order.

                                                    15
including the power to recognize and enforce the arbitration award. It is undisputed

that the 2010 order was the order that compelled the arbitration proceedings that

resulted in the current award, see Northrop Grumman, 2010 WL 5058645, at *5, and it

was the Mississippi federal district court that instructed the parties that the arbitration

could not take place in Venezuela and that the parties would have to select a “mutually

agreeable alternative forum as the location for the arbitration proceedings[,]” id. at *4.

The Mississippi federal court then ordered the parties to confer and determine where

arbitration would take place, see id.; and as it turns out, the propriety of the location of

the arbitration is one of the central disputes before the instant Court with respect to the

current enforcement request (see Def.’s Mot. to Dismiss at 18–25; Pet’r’s Opp’n at 20–

26).

       Moreover, and somewhat ironically, it was Huntington Ingalls’s predecessor in

interest that had asked the Mississippi federal court to retain jurisdiction despite

ordering the arbitration to be conducted elsewhere; indeed, Northrop Grumman

apparently filed a motion in which it argued that the Mississippi federal court “should

retain jurisdiction over the matter” in order to “mak[e] the Court available to adjudicate

disputes and to confirm the arbitration award when issued.” Northrop Grumman, 2010
WL 5058645, at *2 (emphasis added). And it was that very motion—which, again,

sought retention of jurisdiction “to confirm the arbitration award when issued[,]” id.—

that the Mississippi federal court granted when it stated, in 2010, that it was retaining

jurisdiction. It is entirely inconceivable that the Mississippi federal court somehow

intended to grant the motion before it silently and implicitly limited its jurisdiction to

mere execution of the arbitration award, as Huntington Ingalls now suggests.



                                             16
       And nothing else about the conduct of the Mississippi federal court supports the

conclusion that it did not intend to retain jurisdiction in order to reduce the arbitral

award to a judgment of that court. For example, when the Mississippi federal court

closed its case “for statistical purposes[,]” it explained that “[n]othing contained in this

Order shall be considered a dismissal or disposition of this matter[,]” and that “[s]hould

further proceedings become necessary or desirable, any party may request that the case

be reopened to file and enforce the arbiter’s order, or for other reasons.” Order

Closing Case, Northrop Grumman, 1:02cv785 (emphasis added). Huntington Ingalls

interprets these statements as the Mississippi federal court’s washing its hands of this

entire dispute—i.e., “le[aving] it to the parties to decide whether they wished to involve

[the Mississippi federal court] in any future matters pertaining to an Award at all”

(Pet’r’s Resp. at 12 (emphasis in original))—but it is clear to this Court that the

Mississippi federal court was merely clarifying its intention to close the case only for

administrative purposes and to leave it open for the purpose of bringing the ordered

arbitration proceedings to a close, consistent with the court’s 2010 order, see Order

Closing Case, Northrop Grumman, 1:02cv785 (“Any party may initiate . . . proceedings

in the same manner as if this Order had not been entered.”).

       Furthermore, the simple fact that the parties have received no response from the

Southern District of Mississippi with respect to the status reports that notified that court

of the instant certification petition (see Pet’r’s Resp. at 12) does not give rise to a

reasonable conclusion that the Mississippi federal court has somehow relinquished its

jurisdiction despite its clearly expressed intention to “retain jurisdiction” over this

matter. Huntington Ingalls cites no authority for the proposition that if a court remains



                                             17
silent when notified in a status report about potentially unauthorized conduct by the

parties (here, claim-splitting), it somehow acquiesces to that conduct.

       In short, the Mississippi federal court’s language and actions clearly demonstrate

that that court intended to retain jurisdiction over the post-arbitration proceedings,

including enforcement of the arbitration award that Huntington Ingalls now seeks to

have confirmed in the District of the District of Columbia, and this is especially evident

given the context of the lengthy dispute between the parties, which, up until Huntington

Ingalls filed the instant enforcement petition, had been handled exclusively by the

Southern District of Mississippi. Thus, Huntington Ingalls’s attempt to clarify that its

own intention is not to seek execution of a judgment in this Court, but instead is only

seeking to reduce the arbitration award to a judgment (i.e., enforcement) misses the

mark (see Pet’r’s Resp. at 6–8), and if anything, establishes that it is Huntington

Ingalls, not this Court, that confuses the relevant legal principles (see Hr’g Tr. at

14:14–19, 22:12–23:13; see also n.3, supra). This Court understands fully what

Hunting Ingalls is requesting, and it concludes—as it must—that another federal court

has retained jurisdiction to grant the relief Huntington Ingalls now seeks.

       B.     This Court Will Exercise Its Discretion To Dismiss This Case

       Having determined that another federal district court has already exercised

jurisdiction over the matter that Huntington Ingalls has filed in this Court, the Court

now turns to Huntington Ingalls’s contention that, even if the Southern District of

Mississippi retained jurisdiction to confirm the arbitration award at issue in this case,

this Court has no option but to “honor Petitioner’s choice to seek the confirmation of

the Award in this Court[.]” (Pet’r’s Resp. at 6 (emphasis in original).) In this regard,

Huntington Ingalls blithely characterizes this Court’s concerns about exercising its
                                             18
authority with respect to a matter that is already pending for resolution in another

federal district court as a worry that is merely “based on convenience, comity, or

similar prudential considerations” (id.), but such cavalier hand-waving brushes off

legitimate and long-standing jurisdictional principles that warrant pause, and careful

consideration.

       As explained above, the Supreme Court of the United States has specifically

determined that “a tribunal generally has discretion to decide whether to dismiss a suit

when a similar suit is pending elsewhere.” Elgin, 567 U.S. at 14. That observation

should have prompted Huntington Ingalls to appeal to this Court’s discretionary

judgment, say, by providing reasons why the Court should exercise jurisdiction over its

petition despite the Mississippi federal court’s order. Instead, Huntington Ingalls points

to the Federal Arbitration Act’s (“FAA”) venue provisions to suggest that this Court has

no choice but to allow its petition to proceed. (See Pet’r’s Resp. at 15 (citing 9 U.S.C.

§§ 204, 302); see also n.2, supra (explaining that Panama Convention is codified within

FAA).) To be specific, Huntington Ingalls argues that, because the FAA states that

“[a]n action or proceeding over which the district courts have jurisdiction . . . may be

brought in any such court in which . . . an action or proceeding with respect to the

controversy between the parties could be brought,” 9 U.S.C. § 204 (emphasis added),

this Court must entertain its confirmation petition in this district. But much like the

petition itself, Huntington Ingalls’s reliance on section 204 is woefully misplaced.

       This Court makes no finding that the U.S. District Court for the District of

Columbia is an improper venue for Huntington Ingalls’s petition under the cited

statutory provisions, and it might well be that a party to an arbitration has



                                            19
“confirmation choices” (Pet.’s Resp. at 15) under that statute. What is at issue here is

whether Huntington Ingalls’s predecessor in interest has already exercised that choice,

by bringing its suit to compel arbitration in the Southern District of Mississippi and

specifically asking that court to retain jurisdiction to confirm any subsequent arbitration

award. As detailed above, the Mississippi federal court obliged, and the FAA says

nothing about whether another federal district court can subsequently decline to

confirm the award that arises from those arbitration proceedings.

       Put another way, the FAA plainly permits an international arbitration award

winner to choose the federal district court in which the award will be confirmed

(“enforced”) in the absence of any prior and pending assertion of jurisdiction over those

same arbitration proceedings by another federal district court. Thus, while Huntington

Ingalls rightly maintains that a party to an international arbitration proceeding, by

statute, “may apply to any court having jurisdiction . . . for an order confirming the

award” (Pet’r’s Resp. at 6 (second emphasis omitted) (quoting 9 U.S.C. § 207)), what

matters here is whether the FAA, the Panama Convention, or any other law demands

that a federal court confirm an award that has resulted from an international arbitration

that another federal court previously compelled and with respect to which that first

court has expressly retained jurisdiction. And that scenario implicates other established

limitations on the exercise of federal-court power—i.e., the well-worn principles of

judicial comity that have long motivated second-in-time federal courts to stand down in

similar circumstances. See, e.g., Elgin, 567 U.S. at 14; Colorado River Water

Conservation Dist., 424 U.S. at 817 (1976).

       Thus, although Huntington Ingalls requests this Court’s imprimatur with respect



                                            20
to the arbitration award at issue, it is clear to this Court that the Southern District of

Mississippi has already taken up that mantle, and Huntington Ingalls points to no law

that requires the duplicative litigation it proposes. The Mississippi federal court has

exercised jurisdiction over the parties’ arbitration; has specifically noted its intent to be

the court that “bring[s] this matter to a conclusion after the arbitration[,]” Northrop

Grumman, 2010 WL 5058645, at *5; and has held its case open presumably for that

very purpose. See generally Dkt., Northrop Grumman Ship Sys., Inc. v. Ministry of Def.

of Republic of Venez., No. 1:02-cv-00785 (S.D. Miss.) (revealing that no final judgment

has been rendered in the case); see also Order Closing Case, Northrop Grumman,

1:02cv785 (closing the case “for statistical purposes” and noting that “[n]othing

contained in this Order shall be considered a dismissal or disposition of this matter”).

Thus, whether or not this Court may exercise jurisdiction over this matter, or otherwise

must exercise jurisdiction when an international arbitration award winner properly files

petition to recognize and enforce an arbitration award, under the circumstances

presented here, this Court appropriately can—and will—decline to proceed.


IV.    CONCLUSION

       Huntington Ingalls’s earnest interest in having this Court be the tribunal that

reduces its arbitration award to a judgment is apparent in its written response to this

Court’s Order to Show Cause, as well as the oral argument that Huntington Ingalls’s

counsel presented with respect to this issue. Had it not been for the (presumably

tactical) decision that Huntington Ingalls’s predecessor in interest made to ask the

Southern District of Mississippi to compel the underlying arbitration proceedings and to

retain jurisdiction over the matter once the arbitration was concluded, Huntington


                                             21
Ingalls’s instant confirmation request might well have been properly entertained in this

Court. But what is done, is done: the Mississippi federal court adjudicated the

arbitration dispute that gave rise to the award at issue here, and not only did that court

compel the ensuing international arbitration proceedings, it also expressly and

specifically “retain[ed] jurisdiction in order to bring this matter to conclusion after

arbitration.” Northrop Grumman, 2010 WL 5058645, at *5.

        Thus, when boiled to bare essence, the confirmation request that Huntington

Ingalls brings to this Court today involves more than the mere recognition and

enforcement of a favorable international arbitration award. Huntington Ingalls is also

effectively asking this Court to step into a matter that is currently pending in another

federal district court and to issue a judgment that the other court is not only competent

to issue, but has also expressly reserved to itself the power to render. And Huntington

Ingalls has provided neither the statutory authority nor the cause for this Court to exert

its jurisdiction in this fashion. Consequently, in the exercise of this Court’s sound

discretion and upon careful deliberation, Huntington Ingalls’s petition to recognize and

enforce the arbitration award will be DENIED, and the instant case will be

DISMISSED. 4


DATE: June 13, 2019                             Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge



4
 The Court’s Order to Show Cause suggested its willingness to transfer the pending petition to the
Southern District of Mississippi, rather than dismissing the case altogether. (See Order to Show Cause
at 1.) However, Huntington Ingalls has made no request to transfer, even in the alternative. (See
Pet’r’s Resp. at 18 (asserting that because venue is proper in this Court and the instant certification
request “does not overlap with proceedings” before the Mississippi federal court, “this matter should
neither be transferred nor dismissed”).

                                                  22